Exhibit AGREEMENT This AGREEMENT (this "Agreement"), dated as of June 25, 2008, is made by and between ESL Investments, Inc., a Delaware corporation (together with its affiliates, "ESL"), and AutoZone, Inc., a Nevada corporation (the "Company"). Each of ESL and the Company is a "Party" and are collectively, the "Parties." WHEREAS, as of June 24, 2008, ESL owned, and had the right to vote, that number of shares of common stock, par value $0.01 per share, of the Company (the "Common Stock"), set forth on Schedule A to this Agreement (the "Initial Shares"), which represented in the aggregate, based on the 63,303,490 shares of Common Stock outstanding as of June 24, 2008, approximately 36.2% of the voting power of the Common Stock; and WHEREAS, ESL and the Company desire to enter into this Agreement in order to set forth certain understandings and agreements regarding the voting by ESL of any shares of Common Stock that it may own from time to time in excess of agreed thresholds, protections for non-ESL stockholders in certain transactions involving the Company or ESL, as well as certain other matters. NOW THEREFORE, in consideration of the mutual covenants and agreements set forth herein, the Parties agree as follows: ARTICLE I DEFINITIONS Section 1.1Definitions.
